


Exhibit 10.39

 

February 23, 2009

 

BY HAND DELIVERY

 

Michael Rescoe

400 Interpace Parkway

Parsippany, NJ 07054

 

Dear Mike:

 

This letter will follow up on our conversations regarding the expected
transition of the Corporate Finance function to the UK and your departure as
Chief Financial Officer of Travelport following a transition period.  Pursuant
to Section 7(e) and Section 11(i) of the November 9, 2006 Employment Agreement
between you and Travelport Limited (“the Employment Agreement”), this will
confirm that your employment with Travelport Limited and its subsidiaries will
be terminated without Cause (as defined in the Employment Agreement) under
Section 7(c) of the Employment Agreement, effective October 1, 2009, provided
you remain employed in good standing, i.e., you are not terminated for Cause (as
defined in the Employment Agreement) and you do not terminate your employment
other than as a result of your death or Constructive Termination (as defined in
the Employment Agreement), through October 1, 2009.  As part of your separation
from service with the Company, you will receive the severance benefits set forth
in Section 7(c)(iii) of the Employment Agreement as well as certain other
benefits, each as more fully set forth in the attached Agreement and General
Release and Personal Statement of Termination Benefits.

 

Thank you for your contributions to the Company.

 

Very truly yours,

 

 

Jo-Anne Kruse

Executive Vice President, Human Resources

Travelport Limited

 

UNDERSTOOD AND AGREED:

 

/s/ Michael Rescoe

 

Michael Rescoe

 

 

 

2/23/09

 

Date

 

 

--------------------------------------------------------------------------------
